 

EXHIBIT 10.3

SUB-SUBLEASE

(San Diego, California)

This Sub-Sublease (this “Sub-Sublease”) is entered into as of August 30, 2019
(the “Effective Date”), by and between Avelas Biosciences, Inc., a Delaware
corporation (“Sub-Sublandlord”), and Synthorx, Inc., a Delaware corporation
(“Sub-Subtenant”). Sub-Sublandlord and Sub-Subtenant may each be referred to
herein as a “Party”, and collectively, the “Parties”.

RECITALS

This Sub-Sublease is made with reference to the following recitals of essential
facts:

A.Sub-Sublandlord, as subtenant, and COI Pharmaceuticals, Inc., a Delaware
corporation (“Sublandlord”), as sublandlord, are parties to that certain Office
Sublease dated as of April 1, 2017 (as amended, the “Master Sublease”), for
certain space located in Suite 180 of the building commonly known as 11099 North
Torrey Pines Road, San Diego, California (the “Building”), containing
approximately 7,109 rentable square feet, as more particularly described in the
Master Sublease and as depicted in Exhibit A attached hereto (the “Premises”).
Capitalized terms used, but not defined, herein have the meanings set forth in
the Master Sublease.

B.Sublandlord, as tenant, and HCP Torrey Pines LLC, a Delaware limited liability
company (“Master Landlord” and, together with Sublandlord, “Superior Landlords”
and each a “Superior Landlord”), as landlord, are parties to that certain
Standard Multi-Tenant Office Lease – Net dated May 7, 2013, as amended by that
certain Addendum dated August 22, 2013, that certain First Amendment dated
August 22, 2013, that certain Second Amendment dated September 23, 2014, that
certain Third Amendment dated September 14, 2015, that certain Fourth Amendment
dated May 6, 2016, and that certain Fifth Amendment dated November 2, 2016 (as
amended, the “Master Lease” and, together with the Master Sublease, “Superior
Leases” and each a “Superior Lease”), for certain space further described in the
Master Lease, a portion of which included the Premises.

C.Subject to the terms and conditions of this Sub-Sublease, Sub-Sublandlord
desires to sub-sublease to Sub-Subtenant, and Sub-Subtenant desires to
sub-sublease from Sub-Sublandlord, all of the Premises.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1.Recitals. The foregoing recitals are hereby incorporated into this
Sub-Sublease by this reference as if fully set forth herein.

 

--------------------------------------------------------------------------------

 

2.Sub-Subleased Premises. Sub-Sublandlord hereby sub-subleases to Sub-Subtenant,
and Sub-Subtenant hereby sub-subleases from Sub-Sublandlord, the
Premises. Additionally, Sub-Subtenant is hereby granted the nonexclusive right
to use the common areas of the Building to the extent of Sub-Sublandlord’s
rights to use of the same pursuant to the Superior Leases, in common with other
tenants in the Building (collectively, the “Common Areas”), each throughout the
Sub-Sublease Term (as defined in Section 3). Sub-Subtenant covenants that its
use of the Premises and Common Areas shall at all times comply with any and all
terms, conditions and provisions of the Superior Leases and with any reasonable
rules and regulations established by the Superior Landlords from time to time.

3.Sub-Sublease Term; Delivery. The term of this Sub-Sublease (the “Sub-Sublease
Term”) shall commence upon the later to occur of: (a) Sub-Sublandlord’s receipt
of the Consents (as defined in Section 32), and (b) September 1, 2019
(the “Commencement Date”). Unless earlier terminated under any provision of the
Superior Leases or this Sub-Sublease, or extended pursuant to Section 33, the
Sub-Sublease Term shall continue until March 1, 2022 (the “Expiration Date”).
Sub-Sublandlord shall deliver possession of the Premises to Sub-Subtenant upon
the occurrence of all of the following: (a) Sub-Sublandlord’s receipt of the
Consent, (b) Sub-Sublandlord’s receipt of the first full month’s Base Rent (as
defined in Section 4), and (c) Sub-Sublandlord’s receipt of evidence that
Sub-Subtenant carries the insurance required by the Superior Leases.
Notwithstanding anything to the contrary in this Sub-Sublease, Sub-Sublandlord
shall deliver the Premises to Sub-Subtenant in broom-clean, good working
condition, free of persons, debris, personal property (other than the Furniture
(as defined in Section 10.1) or any personal property purchased by Sub-Subtenant
from Sub-Sublandlord pursuant to a separate bill of sale, as may be agreed to by
the Parties) and Hazardous Materials (including any applicable Hazardous
Materials closeout permits, to the extent required by any government
authorities).  

4.Base Rent. Beginning on the date that is six (6) months from the Commencement
Date (the “Rent Commencement Date”), Sub-Subtenant shall pay base rent to
Sub-Sublandlord in the following amounts during the following periods (each
payment, a monthly installment of “Base Rent”):

Months of Lease Term

Monthly Installment

of Base Rent

Rent Commencement Date to February 29, 2021*

$24,858.23

March 1, 2021 to February 29, 2022*

$25,603.97

March 1, 2022 to February 28, 2023**

$26,372.09

 

*Base Rent shall be abated for the calendar months of March 2020 and March 2021.

**If the Sub-Sublease Term is extended pursuant to Section 33.

 

2

--------------------------------------------------------------------------------

 

5.Operating Expenses. Beginning on the Rent Commencement Date and through the
date of the expiration or earlier termination of this Sub-Sublease,
Sub-Subtenant shall pay to Sub-Sublandlord, as and when due under the Master
Sublease, additional rent in an amount equal to that of payment of “Additional
Rent” from Sub-Sublandlord to Sublandlord as required under the Master Sublease
for the Premises (each payment, a monthly installment of “Operating Expense
Reimbursement”); provided that each monthly payment of Operating Expense
Reimbursement shall not exceed the amount of Operating Expenses (as defined in
the Master Sublease) actually paid by Sub-Sublandlord to Sublandlord.
Notwithstanding anything in this Sub-Sublease to the contrary, Operating Expense
Reimbursement shall not include: (a) late fees or penalties assessed against
Sub-Sublandlord as a result of Sub-Sublandlord’s acts or omissions, or (b) other
costs assessed by the Superior Landlords as a result of requests made by or
services provided to Sub-Sublandlord not requested by or for the benefit of
Sub-Subtenant.

6.Payment of Rent. Base Rent, Operating Expense Reimbursement and any other
amounts payable by Sub-Subtenant in connection with this Sub-Sublease are
referred to in this Sub-Sublease as “Rent”. Rent shall be due and payable to
Sub-Sublandlord without prior written notice or demand, in advance, without
deduction or offset, in lawful money of the United States of America, on or
before the first day of each calendar month during the Sub-Sublease Term
beginning with the Rent Commencement Date. Notwithstanding the foregoing,
Sub-Sublandlord shall use commercially reasonable efforts to provide monthly
invoices for the payment of Rent at least five (5) business days prior to the
date such Rent is due, and shall send copies of any invoices or statements
received from any Superior Landlord to Sub-Subtenant promptly upon receipt. Rent
shall be payable at Sub-Sublandlord’s address set forth herein, at such other
place as Sub-Sublandlord may designate in writing to Sub-Subtenant or pursuant
to electronic payment instructions given to Sub-Subtenant in writing. Rent for
any period during the Sub-Sublease Term that is less than one (1) month shall be
prorated based on a thirty (30) day month. Sub-Subtenant shall pay Rent for the
first full month of the Sub-Sublease Term upon Sub-Subtenant’s execution of this
Sub-Sublease.

7.Delinquent Payments.  

7.1.Late Fee. Sub-Subtenant acknowledges that Sub-Subtenant’s late payment of
Rent will cause Sub-Sublandlord to incur costs not contemplated by this
Sub-Sublease, the exact amount of such costs being difficult and impractical to
fix. Such other costs include, without limitation, processing, administrative
and accounting charges and late charges that may be imposed on Sub-Sublandlord.
Accordingly, if Sub-Sublandlord does not receive a monthly installment of Rent
within five (5) days following written notice from Sub-Sublandlord that the same
is due and delinquent, Sub-Subtenant shall pay to Sub-Sublandlord an additional
sum of five percent (5%) of the delinquent amount as a late charge, but in no
event more than the maximum late charge allowed by law. The Parties agree that
this late charge represents a fair and reasonable estimate of the costs that
Sub-Sublandlord will incur due to Sub-Subtenant’s late payment of Rent.
Sub-Sublandlord’s acceptance of a late charge will not constitute a waiver of
Sub-Subtenant’s default with respect to the delinquent amount or prevent
Sub-Sublandlord from exercising any of the other rights and remedies available
to Sub-Sublandlord under this Sub-Sublease or under applicable law.

3

--------------------------------------------------------------------------------

 

7.2.Interest. In addition to the late charges referred to above, if
Sub-Sublandlord does not receive a monthly installment of Rent within five (5)
days following written notice from Sub-Sublandlord that the same is due and
delinquent, the delinquent amount will bear interest from the date due until
paid to Sub-Sublandlord by Sub-Subtenant at the rate of ten percent (10%) per
annum or the maximum rate that Sub-Sublandlord may charge to Sub-Subtenant under
applicable law, whichever is less. Sub-Sublandlord’s acceptance of interest
payments will not constitute a waiver of Sub-Subtenant’s default with respect to
the delinquent amount or prevent Sub-Sublandlord from exercising any of the
other rights and remedies available to Sub-Sublandlord under this Sub-Sublease
or under applicable law.

8.Reserved.

9.Condition of Premises. Sub-Subtenant (a) acknowledges that Sub-Subtenant has
conducted a thorough inspection of the Premises and (b) subject to
Sub-Sublandlord’s express obligations set forth in Section 3, agrees that the
Premises are in good condition and repair and Sub-Subtenant accepts the Premises
in their current “as is” condition with all faults. Sub-Subtenant hereby waives
all warranties, whether express or implied (including warranties of
merchantability or fitness for a particular purpose), with respect to the
Premises. Except as expressly set forth in this Sub-Sublease, Sub-Sublandlord
makes no representation or warranty of any kind with respect to the Premises,
and Sub-Subtenant shall have full responsibility for making any desired repairs,
installations, alterations or additions to the Premises. Any installations,
alterations or additions which Sub-Subtenant desires to make to the Premises
shall be subject to the prior written approval of the Superior Landlords and
shall otherwise be constructed in accordance with all of the terms and
conditions of the Superior Leases. Notwithstanding the foregoing,
Sub-Sublandlord represents and warrants to Sub-Subtenant that, to its knowledge
as of the Effective Date, the Building’s systems, including HVAC, electrical,
plumbing, fire alarm and roof (collectively, the “Building Systems”), are in
good operating condition and repair. Sub-Sublandlord shall use commercially
reasonable efforts to cause the Superior Landlords to maintain the Building
Systems in good operating condition and repair throughout the Sub-Sublease
Term.  

10.Furniture.  

10.1.Use of Furniture. Provided no Event of Default (as defined in Section 22)
has occurred and is continuing, Sub-Subtenant may utilize the furniture and
equipment owned by Sub-Sublandlord and located in the Premises as of the
Commencement Date (the “Furniture”) during the Sub-Sublease Term, and
Sub-Sublandlord shall not remove the Furniture from the Premises during the
Sub-Sublease Term, except by agreement with Sub-Subtenant. The Furniture is
itemized in Exhibit B attached hereto (the “Inventory”).

10.2.Return of Furniture. The Furniture is and shall remain Sub-Sublandlord’s
property during and after the Sub-Sublease Term. At the end of the Sub-Sublease
Term, Sub-Subtenant shall deliver the Furniture to Sub-Sublandlord in the
Premises, in the same condition as existed on the Commencement Date, reasonable
wear and tear excepted. Notwithstanding the foregoing, Sub-Subtenant may remove
the cubicles located in the Premises at any time during the Sub-Sublease Term
and shall not be obligated to return, replace, restore or compensate
Sub-Sublandlord for such cubicles.

4

--------------------------------------------------------------------------------

 

11.Use. Sub-Subtenant may use the Premises for the uses permissible under the
Superior Leases and for no other use. Sub-Subtenant’s use of the Premises must
at all times comply with the requirements of the Superior Leases, and
Sub-Subtenant shall not use the Premises in a manner that is in any way
materially inconsistent with the Superior Leases or that might cause
Sub-Sublandlord to be in breach of the Master Sublease. Sub-Subtenant shall not
commit or allow to be committed any waste upon the Building or Premises, or any
public or private nuisance or act which is unlawful. Sub-Subtenant shall not
commit any act that will increase the then existing rate of insurance on the
Building or the Premises. Sub-Subtenant shall promptly pay upon demand the
amount of any such increase in insurance rates caused by any act of
Sub-Subtenant and incurred by Sub-Sublandlord.  

12.Compliance with Laws. Sub-Subtenant shall, at its sole cost and expense,
promptly comply with all laws, ordinances and regulations with respect to
Sub-Subtenant’s use, occupancy or improvement of the Premises (collectively,
“Applicable Laws”); provided, however, that Sub-Subtenant shall not be
responsible for making structural changes to the Premises to comply with
Applicable Laws or to reimburse Sub-Sublandlord for any legal compliance costs
incurred by Sub-Sublandlord with respect to the Premises unless such required
changes or costs are a result of Sub-Subtenant’s (a) specific use and occupancy
of the Premises (as opposed to general research and development and office use),
(b) obtaining any permit or license with respect to the Premises, or (c) making
any installations, additions or alterations to the Premises.

13.Compliance with Superior Leases.  

13.1.Sub-Subtenant Covenants. Sub-Subtenant covenants that it will occupy the
Premises in accordance with all of the terms and conditions of the Superior
Leases as they apply to the Premises and will not suffer to be done or omit to
do any act which may result in a violation of or a default under any of the
terms and conditions of the Superior Leases, or render Sub-Sublandlord liable
for any damage, charge or expense thereunder.

13.2.Sub-Sublandlord Covenants. Sub-Sublandlord covenants that it will maintain
the Master Sublease during the entire Sub-Sublease Term, subject, however, to
any earlier termination of the Superior Leases without the fault of
Sub-Sublandlord, and will not suffer to be done or omit to do any act which may
result in a violation of or a default under any of the terms and conditions of
the Superior Leases. Sub-Sublandlord shall comply with or perform or cause to be
performed Sub-Sublandlord’s obligations with respect to any obligations not
assumed by Sub-Subtenant hereunder, including, without limitation, payment of
rent to the Sublandlord as and when due under the Master Sublease and keeping
all insurance coverages required of it by the Master Sublease in effect during
the Sub-Sublease Term. Sub-Sublandlord shall use commercially reasonable efforts
to cause Sublandlord to perform its obligations under the Master Sublease, and
shall cooperate with Sub-Subtenant in its efforts to obtain such performance.
Sub-Sublandlord hereby covenants (1) not to voluntarily surrender the Master
Sublease to Sublandlord, and (2) not enter into any amendment, modification or
other agreement with respect to the Master Sublease without Sub-Subtenant’s
prior written consent.

5

--------------------------------------------------------------------------------

 

13.3.Subordination of Sub-Sublease. This Sub-Sublease is subject and subordinate
to the Superior Leases in all respects. If the either Superior Lease is
terminated for any reason whatsoever, then this Sub-Sublease shall automatically
terminate as if it expired by its terms (unless assumed by Sublandlord or Master
Landlord, as applicable) and in such event neither Sub-Sublandlord nor the
Superior Landlords shall have any liability whatsoever to Sub-Subtenant as a
result of such termination, except that Sub-Sublandlord shall be liable to
Sub-Subtenant for any such termination arising as a result of Sub-Sublandlord’s
default under the Master Sublease or this Sub-Sublease. Except as expressly
provided in Section 13.2, under no circumstance shall Sub-Sublandlord be
obligated to, or be responsible or liable in any way for, either Superior
Landlord’s failure to, (a) perform any acts required to be completed by the
Superior Landlords under the Superior Leases, (b) supply any item, including,
but not limited to, any utility or service to the Premises required to be
supplied by the Superior Landlords under the Superior Leases, or (c) complete
any work or maintenance in the Premises, the Building or the Premises required
to be completed by the Superior Landlords under the Superior Leases; and no such
failure will in any way excuse Sub-Subtenant’s performance under this
Sub-Sublease or entitle Sub-Subtenant to any abatement of Rent.

13.4.Incorporation of Terms. Except as expressly provided in this Section 13.4,
Sub-Subtenant hereby assumes and agrees to perform each and every obligation of
Sub-Sublandlord under the Master Sublease with respect to the Premises.
Notwithstanding the foregoing, (i) to the extent of any inconsistencies between
the express terms of this Sub-Sublease and the terms of the Superior Leases
incorporated herein by reference, the express terms of this Sub-Sublease shall
control, and (ii) Sub-Subtenant shall have no renewal or extension rights, or
rights to terminate the Master Sublease, whether following a casualty or
condemnation event, or otherwise.

13.5.Sub-Sublandlord’s Representations and Warranties. Sub-Sublandlord
represents and warrants to Sub-Subtenant that (i) no default or event of default
by Sub-Sublandlord has occurred under the Master Sublease, (ii) to
Sub-Sublandlord’s knowledge, no default or event of default by a Superior
Landlord has occurred under the Superior Leases, (iii) to Sub-Sublandlord’s
knowledge, no event has occurred and is continuing that, but for the requirement
of the giving of notice and/or the expiration of the period of time to cure,
would constitute an event of default by Sub-Sublandlord or Sublandlord under the
Master Sublease, (iv) Sub-Sublandlord has not assigned its rights under the
Master Sublease, and (v) the Master Sublease attached hereto as Exhibit C is a
true, correct and complete copy of the Master Sublease and that the Master
Sublease is in full force and effect.

13.6.Survival. The provisions of this Section 13 shall survive the expiration or
earlier termination of this Sub-Sublease.

6

--------------------------------------------------------------------------------

 

14.Utilities; Services. Sub-Sublandlord shall have no obligation to provide to
the Premises with any services or utilities (including without limitation
telephone or internet services) of any kind. Sub-Sublandlord shall not be
responsible or liable in any way for any failure or interruption, for any reason
whatsoever, of the services, utilities or facilities that may or should be
appurtenant or supplied to the Premises, and no such failure will in any way
excuse Sub-Subtenant’s performance under this Sub-Sublease or entitle
Sub-Subtenant to any abatement of Rent, unless such failure is a result of
Sub-Sublandlord’s gross negligence or willful misconduct, or Sub-Sublandlord’s
default under the Master Sublease. Sub-Subtenant shall pay to Sub-Sublandlord as
Rent hereunder any and all sums which Sub-Sublandlord may be required to pay to
Sublandlord or any service provider arising out of excess consumption by
Sub-Subtenant or a request by Sub-Subtenant for additional building services
(e.g., charges associated with after-hours HVAC usage).

15.Maintenance. Sub-Subtenant shall perform all maintenance and repairs in the
Premises that Sub-Sublandlord is required to perform under the Master
Sublease.  

16.Assignment and Subletting. Sub-Subtenant shall not assign this Sub-Sublease
or further sublet the Premises except in accordance with the terms of the Master
Sublease and with Sub-Sublandlord’s prior consent, not to be unreasonably
withheld, conditioned or delayed.

17.Indemnity.  

17.1.By Sub-Subtenant. Sub-Subtenant shall, except to the extent caused by
Sub-Sublandlord’s gross negligence or willful misconduct, indemnify, protect,
defend and hold harmless Sub-Sublandlord, the Superior Landlords and their
respective affiliates, agents, partners and lenders, from and against any and
all claim, demand, action, proceeding, suit, liability, loss, judgment, expense
(including reasonable attorneys’ fees) and damages of any kind or nature
whatsoever (collectively, “Claims”) to the extent arising out of, involving, or
in connection with, (a) the use or occupancy of the Premises by Sub-Subtenant,
(b) the acts or omissions of Sub-Subtenant or any of Sub-Subtenant’s invitees,
agents or  employees, (c) any breach of this Sub-Sublease by Sub-Subtenant, and
(d) any violation of Applicable Laws caused by Sub-Subtenant. If any action or
proceeding is brought against Sub-Sublandlord or the Superior Landlords by
reason of any of the foregoing matters, Sub-Subtenant shall upon notice defend
the same at Sub-Subtenant’s expense by counsel reasonably satisfactory to
Sub-Sublandlord and the Superior Landlords, as applicable.

17.2.By Sub-Sublandlord. Sub-Sublandlord shall, except to the extent caused by
Sub-Subtenant’s gross negligence or willful misconduct, indemnify, protect,
defend and hold harmless Sub-Subtenant and its affiliates, agents, partners and
lenders, from and against any and all Claims to the extent arising out of,
involving, or in connection with, (a) Sub-Sublandlord’s gross negligence or
willful misconduct, (b) any breach of this Sub-Sublease by Sub-Sublandlord, and
(c) any violation of Applicable Laws caused by Sub-Sublandlord. If any action or
proceeding is brought against Sub-Subtenant by reason of any of the foregoing
matters, Sub-Sublandlord shall upon notice defend the same at Sub-Sublandlord’s
expense by counsel reasonably satisfactory to Sub-Subtenant.

7

--------------------------------------------------------------------------------

 

17.3.Survival. The indemnities in this Section 17 shall survive the expiration
or earlier termination of this Sub-Sublease.

18.Exemption of Sub-Sublandlord from Liability; Waiver of Consequential Damages.
Unless caused by Sub-Sublandlord’s gross negligence or willful misconduct,
Sub-Sublandlord shall not be liable for injury or damage to the person or goods,
wares, merchandise, or other property of Sub-Subtenant, Sub-Subtenant’s
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures, or from any other cause,
whether said injury or damage results from conditions arising from the Premises
or from any other source or place, and regardless of whether the cause of damage
or injury or the means of repairing the same is accessible. Notwithstanding
anything to the contrary in this Sub-Sublease or the Superior Leases, in no
event whatsoever shall either Party be liable to the other Party for
consequential losses, injury to the other Party’s business or for any loss of
income or profit therefrom.

19.Damage and Destruction; Condemnation. In no event shall Sub-Sublandlord have
any obligation to Sub-Subtenant to restore the Premises if damaged, destroyed or
condemned as described in Section 9 or Section 14 of the Master Lease. To the
extent any damage, destruction or casualty loss occurs in the Premises that
entitles Sub-Sublandlord to terminate the Master Sublease, Sub-Sublandlord may
terminate the Master Sublease (in which event this Sub-Sublease shall
automatically terminate) without liability to Sub-Subtenant. With respect to
damage, destruction or condemnation (as described in Section 9 and Section 14 of
the Master Lease), Sub-Subtenant shall receive an abatement of Rent under this
Sub-Sublease to the extent that Sub-Sublandlord is entitled to abatement of rent
under the Master Sublease with respect to the Premises.

20.Brokers. Sub-Sublandlord and Sub-Subtenant hereby represent and warrant to
each other that they have had no dealings with any real estate broker or agent
in connection with the negotiation of this Sub-Sublease, and that they know of
no other real estate broker or agent who is entitled to a commission in
connection with this Sub-Sublease. Each Party agrees to indemnify and defend the
other Party against and hold the other Party harmless for, from and against any
and all Claims with respect to any leasing commission or equivalent compensation
alleged to be owing on account of the indemnifying Party's dealings with any
real estate broker or agent. The indemnities in this Section 20 shall survive
the expiration or termination of this Sub-Sublease.

8

--------------------------------------------------------------------------------

 

21.Notices. Any notice, demand or request required or desired to be given under
this Sub-Sublease to Sub-Sublandlord or Sub-Subtenant shall be in writing via
(a) personal delivery, (b) First Class U.S. Mail, return receipt requested, (c)
FedEx or other reputable overnight carrier, or (d) email (but only if a hard
copy is sent within one (1) business day thereafter by one of the methods in the
foregoing sections (a) through (c)), and shall be addressed to the address of
the Party to be served, as set forth in this Section 21. Either Party may from
time to time, by written notice to the other Party in accordance with this
Section 21, designate a different address than that set forth below for the
purpose of notice. Upon receipt of any notice from a Superior Landlord, each
Party shall promptly deliver a copy of such notice to the other Party in
accordance with the terms and conditions of this Section 21.

Sub-Sublandlord:

 

Avelas Biosciences, Inc.

c/o Avalon Ventures

11099 North Torrey Pines Road, Suite 290

Attn: CFO

Email: treardon@avalon-ventures.com

Sub-Subtenant:

 

Synthorx, Inc.

11099 North Torrey Pines Road, Suite 190

San Diego, California 92037

Attn: Legal Department

Email: ckuhlen@synthorx.com

 

 

22.Default. The occurrence of any of the following events (each, an “Event of
Default”) shall constitute a material default and breach of this Sub-Sublease by
Sub-Subtenant: (a) Sub-Subtenant’s failure to pay Rent, where such failure shall
continue for a period of three (3) days following Sub-Subtenant’s receipt of
written notice thereof from Sub-Sublandlord; provided, however, that any such
notice shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure, Section 1161, (b) the occurrence of a
material default or breach of a Superior Lease due to Sub-Subtenant’s acts or
omissions, or (c) the occurrence of any of the events described in Section 8 of
the Master Sublease. Upon any Event of Default under this Sub-Sublease,
Sub-Sublandlord shall have all of the remedies available to Sublandlord pursuant
to the Master Sublease, including without limitation the remedies enumerated in
Section 9 of the Master Sublease. All of Sub-Sublandlord’s rights and remedies
herein enumerated or incorporated by reference above are cumulative, and none
will exclude any other right or remedy allowed by law or in equity.

23.Surrender. On the expiration or earlier termination of this Sub-Sublease,
Sub-Subtenant shall, at its sole cost and expense, surrender and deliver up the
Premises to Sub-Sublandlord, together with the Furniture (to the extent required
by Section 10) and all improvements thereon, in the same condition as of the
Commencement Date, normal wear and tear, casualty damage, and Sub-Sublandlord’s
and the Superior Landlords’ obligations excepted, and otherwise in accordance
with the requirements of the Master Sublease.

24.Holdover. If Sub-Subtenant fails to surrender the Premises in accordance with
the terms and conditions of this Sub-Sublease on or before the Expiration Date
or earlier termination of this Sub-Sublease, such tenancy shall be from
month-to-month only, at a rental rate that is 150% of the monthly Rent payable
under this Sub-Sublease immediately prior to termination or expiration of this
Sub-Sublease, and shall not constitute a renewal or extension of this
Sub-Sublease.

9

--------------------------------------------------------------------------------

 

25.Parking. During the Sub-Sublease Term, Sub-Subtenant shall have the right to
use, at no additional cost, any parking that Sub-Sublandlord is entitled to
under the Master Sublease.

26.Authority. Each Party represents and warrants to the other Party that it has
full power and authority to enter into this Sub-Sublease and that each
individual executing this Sub-Sublease on its behalf is authorized to do so by
virtue of the corporate office such individual holds with it.

27.Governing Law. The terms and provisions of this Sub-Sublease shall be
construed in accordance with and governed by the laws of the State of
California.

28.Partial Invalidity. If any term, provision or condition contained in this
Sub-Sublease shall, to any extent, be invalid or unenforceable, the remainder of
this Sub-Sublease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, each and every other term,
provision and condition of this Sub-Sublease shall be valid and enforceable to
the fullest extent possible permitted by law and, to the greatest extent legally
possible, effect shall be given to the intent manifested by the portion held
invalid or inoperative.

29.Attorneys' Fees. If any Party commences litigation against another in
connection with this Sub-Sublease, for damages for the breach hereof or
otherwise for enforcement of any remedy hereunder, the prevailing Party shall be
entitled to recover from the other Party such costs and reasonable attorneys'
fees as may have been incurred, including any and all costs incurred in
enforcing, perfecting and executing such judgment.

30.Counterparts and Electronic Signatures. This Sub-Sublease may be executed in
counterparts, each of which shall be deemed an original, but such counterparts,
when taken together, shall constitute one agreement. This Sub-Sublease may be
executed by a Party's signature transmitted by email, and copies of this
Sub-Sublease executed and delivered by means of emailed signatures shall have
the same force and effect as copies hereof executed and delivered with original
signatures. All Parties hereto may rely upon emailed signatures (including
signatures in Portable Document Format) as if such signatures were originals.
All Parties hereto agree that an emailed signature page may be introduced into
evidence in any proceeding arising out of or related to this Sub-Sublease as if
it were an original signature page.  

31.Entire Agreement. This Sub-Sublease, together with the Superior Leases as
incorporated or referenced herein, constitutes the entire agreement and complete
understanding of the Parties with respect to the matters set forth herein and
merges and supersedes all prior, oral and written, agreements and
understandings, and all contemporaneous oral agreements and understandings, of
any nature whatsoever with respect to such subject matter.

32.Superior Landlord Consent. This Sub-Sublease is subject to and contingent
upon the Superior Landlords executing a written consent to this Sub-Sublease in
a form reasonably acceptable to the Parties hereto (the “Consents”). In the
event the Superior Landlords do not so execute the Consents within sixty (60)
days of the Effective Date, either Party may terminate this Sub-Sublease upon
written notice to the other Party given prior to the date the Superior Landlords
deliver the Consents. If this Sub-Sublease is so terminated, Sub-Sublandlord
shall promptly return any prepaid Rent to Sub-Subtenant.

10

--------------------------------------------------------------------------------

 

33.Extension Option. Provided that no Event of Default has occurred and is
continuing as of the date that Sub-Subtenant exercises the following extension
option (the “Extension Option”) and as of the initial Expiration Date,
Sub-Subtenant may, upon written notice to Sub-Sublandlord given at least three
(3) months prior to the Expiration Date, extend the Sub-Sublease Term to March
1, 2023 (the “Extension Term”). If Sub-Subtenant exercises the Extension Option,
then during the Extension Term, Sub-Subtenant shall continue to pay
Sub-Sublandord the Base Rent and Operating Expense Reimbursement pursuant to
Sections 4 and 5 respectively. The monthly Base Rent for the Extension Term
shall be $26,372.09.

 

[Signature page follows]

11

--------------------------------------------------------------------------------

 

In Witness Whereof, Sub-Sublandlord and Sub-Subtenant have executed this
Sub-Sublease as of the date and year set forth above.

 

SUB-SUBLANDLORD:

 

SUB-SUBTENANT:

 

 

 

 

 

 

 

Avelas Biosciences, Inc.

 

Synthorx, Inc.

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jay Lichter

 

By:

 

/s/ Laura Shawver

Name:

 

Jay Lichter

 

Name:

 

Laura Shawver

Title:

 

CEO

 

Title:

 

President and CEO

 

 

12

--------------------------------------------------------------------------------

 

Exhibit A

Premises

 

[gnurfavplb4a000001.jpg]

 

12

--------------------------------------------------------------------------------

 

Exhibit B

Furniture Inventory

(Attached)

 

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit C

Master Sublease

(Attached)

 

 